Citation Nr: 0402914	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a right lateral meniscectomy, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1993 to May 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which in May 2000 denied an 
increased rating for the veteran's service-connected post-
operative residuals of a right lateral meniscectomy, 
evaluated as 10 percent.  Thereafter, an April 2001 rating 
decision by a Decision Review Officer, revised the May 2000 
rating decision on the basis of a difference of opinion, 
citing 38 C.F.R. § 3.105(b), and granted a 20 percent 
disability evaluation, effective February 15, 2000 (date of 
receipt of the claim for an increased rating).  The veteran 
has continued to appeal for a higher rating.  So that issue 
is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993).  


REMAND

Following the May 2000 rating action which is appealed, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) became effective November 9, 2000, and implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The VCAA and the implementing regulations became effective 
during this appeal but no steps were taken by the RO to 
comply with the VCAA and implementing regulations.  

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The veteran testified before the undersigned Veterans Law 
Judge, sitting at the VA satellite office in San Antonio, 
Texas, in January 2003 that anti-inflammatory medication that 
he received from VA in San Antonio, Texas, did not help to 
relieve right knee pain (pages 3 and 12 of the transcript of 
that hearing) but that he had been prescribed a right knee 
brace which he wore at work (pages 5 and 6) and that VA would 
not prescribe narcotic medication for pain relief, although a 
total right knee replacement had been recommended (page 5).  
He also testified that he had lost significant time from work 
as a nurse due to the service-connected right knee disorder 
(pages 7 through 9).  He also testified that his disability 
had increased in severity since the most recent VA rating 
examination (in December 2001) (page 11) and requested that 
another recent VA examination be conducted by a physician and 
not a physician's assistant (page 6). 

Records of the veteran's VA outpatient treatment are not on 
file.  

The veteran was afforded a VA rating examination in December 
2001, apparently conducted by a physician's assistant, at 
which time it was reported that he had not been given a right 
knee brace and that the claim file was not available for 
review.  

Under the statutory duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) and interpretive decisions of the Court, a VA 
examiner must review a claimant's prior medical records when 
it is necessary to ensure a fully informed exam or to provide 
an adequate basis for the examiner's findings.  Whether a 
review is necessary depends largely on the scope of the exam 
and nature of the findings and conclusions the examiner is 
requested to provide.  VAOGCPREC 20-95.  Here, in the 
judgment of the Board, review of the claim file would be 
helpful in assuring an adequate VA rating examination.  

Accordingly, the case is remanded to the RO for the following 
development and consideration:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  

Moreover, the RO must review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.   

2.  The veteran's complete records of VA outpatient 
treatment (VAOPT) in San Antonio, Texas, should be 
obtained and associated with the claim file.   In 
the event he has received recent treatment for his 
knee from a private medical care provider, such 
records should be obtained as well. 

3.  The veteran should be informed that he may 
submit records from his employer to verify that 
he has lost time from work due to his service-
connected right knee disorder.  

4.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of his 
service-connected right knee disorder.  

If feasible, the examination is to be conducted 
by a physician.  

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done, to include 
specifically range of motion studies (measured in 
degrees, with normal range of motion specified 
too), and the examiner should review the results 
of any testing prior to completion of the 
examination report.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of 
the degree of additional range of motion loss due 
to such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or when 
the right knee is used repeatedly over a period 
of time.  This determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to pain on 
use during flare-ups.  

The examiner should also clarify whether the 
veteran has any instability of the right knee, 
and if so the severity thereof, or episodes of 
locking.   It should also be clarified whether 
the veteran has any arthritis in the right knee.  

If no opinion can be rendered, an explanation 
should be set forth.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
should include the questions to which answers are 
provided.  

5.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2003).  

The RO should undertake any other development it 
deems to be required to comply with the notice 
and duty to assist provisions of the VCAA and the 
implementing regulations.  

6.  Thereafter, readjudicate the claim.  If the 
benefit sought remains denied, prepare a 
supplement statement of the case (SSOC) and send 
it to the appellant and representative.  Also 
provide an appropriate period of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The appellant 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


